ON REHEARING.
The trial court in the opinion filed in this case, and which we adopted (262 Mich. 253), found (1) that there had been a common-law dedication of the highway in question, and (2) that it had become a highway by user. In the application for rehearing counsel stressed a claim that the court had based its finding, in part, upon a statement made by him that: "During the years 1925 to 1929 the city of Royal Oak performed work on the street." Strictly speaking, there was no evidence to support this statement, but the record discloses, as stated by the trial court, that when the Huntington Woods subdivision was platted it "gave a bond to the township conditioned that it would improve the streets," and that it did so.
This plat was recorded on February 5, 1917. Huntington road is shown thereon to be 30 feet in width. The then owner of the adjoining land, afterwards acquired by the Zoological Society, in pursuance of an agreement with the platter, had built a permanent wire fence 30 feet from the line of the platted street in 1916, and this 60-foot strip of land *Page 514 
was treated by the adjoining owners and the public as a highway, and, although not improved much until later, was, to some extent at least, used for that purpose thereafter, and became a highway by user. I Comp. Laws 1929, § 3936.
The decree entered by the trial court is again affirmed, with costs to appellees.
McDONALD, C.J., and CLARK, POTTER, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.